Appeal from an order of the Monroe County Court (Frank P Geraci, Jr., J), entered November 13, 2003. The order determined that defendant is a level three risk pursuant to the Sex Offender Registration Act.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: We reject the contention of defendant that County Court erred in determining that he is a level three risk under the Sex Offender Registration Act (Correction Law § 168 et seq.). The record establishes that defendant engaged in a continuous course of sexual misconduct and did not complete treatment because of a disciplinary problem. Consequently, we conclude that the court’s determination is supported by clear and convincing evidence (see generally § 168-n [3]; People v Barnwell, 6 AD3d 1146, 1147 [2004], lv denied 3 NY3d 604 [2004]). Present—Green, J.P., Hurlbutt, Scudder, Pine and Lawton, JJ.